Citation Nr: 1145656	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than August 31, 2004 for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to an effective date earlier than August 31, 2004, for the grant of service connection for bilateral hearing loss.  The matter has since been transferred to the RO in Des Moines, Iowa.

The Veteran indicated his desire to testify at the RO before a Board Veterans Law Judge, and was scheduled for a videoconference hearing in October 2011.  However, that hearing was subsequently cancelled by the Veteran.  Therefore, the Board will proceed.


FINDING OF FACT

In October 2011, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication from his representative that he would like to withdraw the appeal as to the issue of entitlement to an effective date earlier than August 31, 2004 for the grant of service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to an effective date earlier than August 31, 2004 for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated in an October 2011 written statement that they wanted to withdraw the issue of entitlement to an effective date earlier than August 31, 2004, for the grant of service connection for bilateral hearing loss.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an effective date earlier than August 31, 2004, for the grant of service connection for bilateral hearing loss, and it is dismissed.


ORDER

The appeal regarding the Veteran's claims for entitlement to an effective date earlier than August 31, 2004, for the grant of service connection for bilateral hearing loss is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


